Case 2:20-cv-05716-JC Document 25 Filed 08/26/21 Page 1 of 1 Page ID #:379



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   VINCENT LARRY PETRO,                     )   Case No.: 2:20-cv-05716-JC
                                              )
11                Plaintiff,                  )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
12         v.                                 )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO 28 U.S.C. § 2412(d)
13   KILOLO KIJAKAZI 1,                       )   AND COSTS PURSUANT TO 28
     Acting Commissioner of Social            )   U.S.C. § 1920
14   Security,                                )
                                              )
15                Defendant                   )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $4,300.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
21   awarded subject to the terms of the Stipulation.
22   DATE:      August 26, 2021
23                                                /s/
                                     HONORABLE JACQUELINE CHOOLJIAN
24                                   UNITED STATES MAGISTRATE JUDGE
25
     1
26     Kilolo Kijakazi, the Acting Commissioner of Social Security, is substituted in as
     the Defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
